Title: James Brown to James Madison, 30 November 1829
From: Brown, James
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    
                                
                                November 30. 1829
                            
                        
                        
                        In conformity with your request I drew from the House of the Barings of London One hundred pounds belonging
                            to your University which I deposited with Messrs. Hollinguer & Co Bankers of the Government of the United States.
                            The whole of this money was paid to Doct Miguel of Paris for articles purchased by him for the Institution except one
                            hundred and twenty some odd francs which I placed, on my leaving that city, to the credit of the University and at the
                            disposition of Mr Rives. My account with the Bankers will show the disposition I made of the fund and is subject to the
                            inspection of my successor. My papers are not yet opened but in the course of a short time it will be in my power to send
                            you an account in detail of the disposition of the fund, should you wish it.
                        It affords me much satisfaction to find you in good health and at your advanced period of life applying your
                            talents and experience to purposes useful to your Country. I wish very much to see you once more and may perhaps extend
                            the journey which I propose to make to Washington, as far as to the Capital of my native state.
                        Mrs. Brown’s health which has been very bad during the last eighteen months is I think improved since we
                            landed at New York. We are both of us heartily tired of public life and now intend to withdraw from it entirely. It is our
                            intention to remain some time in this City in order that she may have the benefit of Doct Physick’s skill and experience
                            in recovering her health.
                        I hope Mrs. Madison still enjoys her customary health and cheerfulness. Mrs. Brown begs me to tender to her
                            affectionate Complmts. to which be pleased to add the respectful regards of Dear Sir your faithful & Obedient
                            servant
                        
                        
                            
                                James Brown
                            
                        
                    